DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is from MPEP section 2163.05(I)(A):
Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a Johnson Worldwide Assoc. v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999) (In Gentry Gallery, the "court’s determination that the patent disclosure did not support a broad meaning for the disputed claim terms was premised on clear statements in the written description that described the location of a claim element--the ‘control means’--as ‘the only possible location’ and that variations were ‘outside the stated purpose of the invention.’ Gentry Gallery, 134 F.3d at 1479, 45 USPQ2d at 1503. Gentry Gallery, then, considers the situation where the patent’s disclosure makes crystal clear that a particular (i.e., narrow) understanding of a claim term is an ‘essential element of [the inventor’s] invention.’"); Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Cir. 1998) (claims to generic cup shape were not entitled to filing date of parent application which disclosed "conical cup" in view of the disclosure of the parent application stating the advantages and importance of the conical shape.); In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984) (reissue claim omitting "in synchronism" limitation with respect to scanning means and indexing means was not supported by the original patent’s disclosure in such a way as to indicate possession, as of the original filing date, of that generic invention.). 
A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962) ("[O]ne skilled in this art would not be taught by the written description of the invention in the specification that any ‘aryl or substituted aryl radical’ would be suitable for the purposes of the invention but rather that only certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes.") (emphasis in original). Compare In re Peters, 723 F.2d 891, 221 USPQ 952 (Fed. Cir. 1983) (In a reissue application, a claim to a display device was broadened by removing the limitations directed to the specific tapered shape of the tips without violating the written description requirement. The shape limitation was considered to be unnecessary since the specification, as filed, did not describe the tapered shape as essential or critical to the operation or patentability of the claim.). A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may also be subject to rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, para. 1, as not enabling, or under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, para. 2. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); and In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). See also MPEP § 2172.01.


The following disclosure at paragraphs 59-62 provides support for the claimed subject matter:

[0059] Figure 9 illustrates another exemplary process performed by the terminal device 35014 Attorney Docket No. 0370.3097CN3 CPOL No. 984031-US.04according to another aspect of the present disclosure. Specifically, when secure communication between the telecommunications device 30 and the terminal device 350 is to be established through, for example SSL/TLS and a server-side certificate, the certificate will not have been signed by a trusted third-party common to both the telecommunications device 30 and the terminal device. Therefore, another device may be used to trick the terminal device into thinking that the other device is the telecommunications device 30 and connecting to it. As such, the other device may be used to eavesdrop on the communication between the telecommunications device 30 and the terminal device 350 in what is known as a "man-in- the-middle" attack. However, the exemplary process illustrated in Figure 9 creates a challenge-response scheme to safeguard against such attacks. 

[0060] In Figure 9, the process begins at step 900 and proceeds to step 905 where the terminal device 350 checks to see if an ultrasound communication has been received via the ultrasound out- of-band channel. If no ultrasound communication the terminal device 350 proceeds to step 910 where it determines whether a communication session with the telecommunications device 30 via the data network exists. If a communication session does not exist, the terminal device 350 returns to step 905. However, if a communication session with the telecommunications device 30 exists, then the terminal device continues to communication with the telecommunications device 30 at step 915. 

[0061] At step 920, the terminal device 30 determines whether a request to end the communication session is received. If so, the terminal device closes the connection at step 925 and the process ends at step 930. If no request to end the communication is received the terminal device 350 returns to step 905 to check for an ultrasound communication as described above. 

[0062] Returning to step 905, if the terminal device 350 receives an ultrasound communication, it proceeds to step 935 to extract a network address therefrom, and then to step 940 to extract the random number code. Then the terminal device 350 generates a random number challenge code CO at step 945. This code CO may be generated by any random number generation method known, as one of ordinary skill will recognize. The random number challenge CO is then encrypted with the public key of a certificate corresponding to the telecommunications device 30 received, for example, as part of a SSL/TLS handshake. This generates an encrypted random number challenge C1 at step 950. After C1 is generated the terminal device performs a second encryption of C1 to generate a doubly encrypted random number challenge C2 using the random number code received15Attorney Docket No. 0370.3097CN3 CPOL No. 984031-US.04via the ultrasound out-of-band channel at step 955. The doubly encrypted random number challenge C2 is then sent to the telecommunications device 30 at step 960 via the data network, and a response from the telecommunications device 30 is received at step 965. At step 970, the terminal device determines whether the response from the telecommunications device 30 includes the original, unencrypted random number challenge CO. If it does not, the terminal device proceeds to step 905 to check for another ultrasound communication via the out-of-band channel. If the original, unencrypted random number challenge CO is received at step 965, the terminal device proceeds to step 915 to communicate with the telecommunications device 30 as described above. Because any device interposed on the data network between the telecommunications device 30 and the terminal device 350 would not receive the ultrasound out-of-band communication, it would not have the random number code with which to decrypt the doubly encrypted C2 in order to generate the response that the terminal device 350 expects, and the man-in-the-middle attack can be avoided. 

It is very clear from the sections bolded (for emphasis) from the applicant’s disclosure that the step of doubling encrypting using the random number from the telecommunication device is vital to the invention in order to avoid man-in-the-middle attacks.  Therefore the applicant’s was not in possession 
Claim 4, 12, and 18 have the feature in question and therefore cover the essential subject matter disclosed by the applicant with respect to the embodiment shown in Figure 9.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-11, 13-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication Number 2006/0053276 by Lortz et al. in view of U.S. Patent Number 9,024,998 to Chu et al.
As to claim 1, Lortz teaches a method comprising: receiving, by a terminal device from a telecommunication device, a broadcast OOB communication (paragraph 87) including data indicative of a network address (paragraph 80) and a random number code (paragraphs 81 or 83); generating a random number challenge code by the terminal device (paragraph 93, K2); performing a handshake with the telecommunication device using a data network (paragraphs 90-92); generating an encrypted random number challenge code using the random number challenge code (paragraph 94); transmitting (paragraph 94); receiving a response from the telecommunication device (paragraph 103); and establishing a communication session with the telecommunication device based on the random number challenge code being received in the response from the telecommunication device (paragraph 107, the session that is subsequently created) ; however Lortz does not explicitly teach ultrasonic communications as being an out-of-band communication medium.
Chu teaches a method comprising: identifying a network address (col. 8, line 27); broadcasting an ultrasound communication including data indicative of the network address (col. 8, lines 24-27); receiving a response from the ultrasound communication from a terminal device at a network interface (col. 8, lines 35 and 36); and establishing a communication session with the terminal device using the network interface (col. 8, lines 37-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lortz regarding using out-of-band channels to establish a connection with the teachings of Chu regarding using ultrasonic communication to establish a connection because Lortz gives various examples of different out-of-band mediums and therefore could implement ultrasonic without changing the Lortz invention.
As to claim 2, see col. 8, lines 29-33 of Chu.
As to claim 3, see paragraph 147 of Lortz.
	As to claim 5, see col. 8, lines 29-33 of Chu.
	As to claim 6, K2 is initially unencrypted.
	As to claim 7, see paragraph 168 of Lortz.

	As to claims 9-11, 13, and 14, they are rejected for the same reasoning as claims 1-3, 5, and 6.
	As to claims 15-17, 19, and 20, they are rejected for the same reasoning as claims 1-3, 5, and 6.

Allowable Subject Matter
Claims 4, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Lortz reference does not teach or suggest the generation of the encrypted random number challenge code as claimed in claims 4, 12, and 18.  The prior art did not make such a feature obvious in view of the teachings of Lortz.  No prior art was found that would anticipate the claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442